Citation Nr: 1720759	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  05-41 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits, including based on service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1975 until March 1976.  He died on May [REDACTED], 2010.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In February 2015, the Board remanded this claim for further development and it has now been returned to the Board for appellate consideration. 

The issue of entitlement to an increased reimbursement for burial expenses was filed by the Appellant in January 2016, with a formal application VA Form 21P-530 filed in January 2017.  This claim remains pending before the RO.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

In written correspondence received on April 17, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Appellant have been met.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2016).  Withdrawal may be made by the Appellant or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Appellant has withdrawn this appeal via written correspondence received on April 17, 2017 and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


